        Case 3:19-cv-00366-AJB-AHG Document 3 Filed 02/26/19 PageID.53 Page 1 of 2
    'iumnwns in a Ci\ ii Action
                                                                                              r-------------


                                  United States District C urt                                                  ILED
                                       SOUTHERN DISTRICT OF CALIFORNI
                                                                                                         FEB 2 6 2019
Collette Stark, an individual: Anton Ewing. an                                                                                       I
individual                                                                                      CLERK LI S Qr.c·-~lCi COURT !
                                                                                              ~~u                     I
                                                                                                    RN 01 :rri:i L.r o" cA ... iFORNIA
                                                                                                            1


                                                                                             . .--w-----·--------'
                                                                                                             •~?')UTY

                                                                               Civil Action No.     19cv366-AJB-NLS
                                                              Plaint([{
                                  v.
Stuart Stall. an individual




                                                      Defendant

                                                   SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)
                    S/rJ)\ ~/T _s; ·rA-tl;1 f1-t1J :r::tv DN·, D tJ kl-
                    1' ,. __,_
                    ta {i,,1 T
                               r .:v--
                               I '-"l "
                                        /"f (\,A
                                       I /Lvl
                                            1.-V f'tV
                                                      e--
                                                       1">.   I   /




                     WQUN ~Co                      v4- C) 2--J l ~
         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiffs attorney. whose name and address are:

         Anton Ewing
         3077 B Clairemont Drive #372
         San Diego. CA 92117
         619-719-9640

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

Date:              2122119
        ~--------                                                         John Morrill
                                                                          CLERK OF COURT
                                                                          S;                    C. Whan
                                                                                    Signature of Clerk or Deputy Clerk
                 Case 3:19-cv-00366-AJB-AHG Document 3 Filed 02/26/19 PageID.54 Page 2 of 2
1\()-!-+ I   Summons in a Ci Yi! Action



        Civil Action No.             19cv366-AJB-NLS                                                                   Date Issued: - - -2122119
                                                                                                                                          -----
                                                                  PROOF OF SERVICE
                          (Tfos section should not be (zled ~with the court unless required by Fed. R. Civ. P. 4(I))

                  This summons for (name of individual and Tille. if any)                   SIU A2?-r= :Sr/A: /.cir
        was received by me on             (date)    'J..-fi,,:;,/ zotq
                  I personally served the summons on the individual at (place)                                   __.7"--v"""_..----"C::::..oeJ""-"'-().f~l4=+-K--W--"-'-~--rj(---
                                                                                                  ___::.:2-:_1<._l

                  ~-t;4K~N~y,,,,L-·_,_,~e."'-'f~ItP'=-'-=--c,A:~---=-c/i_,,._,7:""'-1---'Il'-"'D'-------- on (date)              ¥z.;,;w1V(                       : or
                   I leH the summons at the individual's residence or place of abode with (name) _ _ _ _ _ _ _ __
                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ , a person of suitable age and discretion who resides there.

                   on (dare; - - - - - - - -. and mailed a copy to the individual's last known address; or
                   I served the summons on (name of the individual; _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , who is

                   designated by law to accept service of process on behalf of (name of organization) _ _ _ _ _ __
                                                                                                                      on (date)
                   ----------------------~                                                                                          - - - - -; or
                   I returned the summons unexecuted because
                                                                              - - - - - - - - - - - - - - - - - - -; or
                   Other (specif)):



                   My fees are $ --~---- for travel and $                             ~              for services, for a total of$ __                          -e--
                                                                                                                                                                ___
                   I declare under penalty of perjury that this information is true.




                                                                                           ::roe l-1/N ~tf&,u1M-1 µe;,~i1c~s fi.!WttV
                                                                                                           Printed name and title

                                                                             3121=-=J- Cl!t j ~{,1fff;ru D12 Sf2/ SM v/e&-J cAtJ41-1-
                                                                                                                     Server's addres!

                       NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE
         IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S.
         MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
         ALL PROCEEDINGS. INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
         JUDGMENT.

         YOU SHOULD BE AW ARETHA T YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
         VO LUNT ARY AND SHOULD BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
         PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUDGE WHOM THE CASE HAS BEEN ASSIGNED
         BE INFORMED OF YOUR DECISION.

         JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
         ACCORDANCE WITH THIS STA TUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.
